—Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered February 19, 1998, upon a verdict convicting defendant of the crimes of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the seventh degree.
Following a jury trial, defendant was convicted of one count each of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the seventh degree. Defendant was sentenced to concurrent terms of 3V2 to 7 years in prison for the weapon charge and one year in prison for the drug charge. Defendant’s sole argument on appeal is that his sentence was harsh and excessive, a contention we cannot endorse. Notably, a sentence within permissible statutory ranges will not be disturbed unless extraordinary circumstances or an abuse of sentencing discretion exist warranting a modification (see, People v Dolphy, 257 AD2d 681, 685, lv denied 93 NY2d 872; People v Parson, 209 AD2d 882, 884, lv denied 84 NY2d 1014). Here, the sentence imposed was authorized and, given defendant’s history and the details in the record, we find no reason to disturb the sentence in the interest of justice. Furthermore, contrary to defendant’s argument, the fact that the sentence imposed after trial was longer than that offered to defendant in a proposed pretrial plea bargain agreement did not establish that the sentence was imposed in retaliation for exercising his right to trial (see, People v Morgan, 253 AD2d 946, lv denied 92 NY2d 950).
Cardona, P. J., Mercure, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.